t c memo united_states tax_court stephen m and rebecca a kerns petitioners v commissioner of internal revenue respondent docket no filed date charles wist and joan kehlhof for petitioners john d faucher for respondent memorandum opinion colvin judge respondent determined that petitioners are liable for deficiencies in federal_income_tax of dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for after concessions the sole issue for decision is whether a dollar_figure payment by petitioner stephen m kerns’s wholly owned corporation in for a permanent seat license allowing him to buy six season tickets to houston texans football games was a constructive_dividend to petitioners we hold that it was references to petitioner are to stephen m kerns section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated under rule a petitioners and insurmark petitioners resided in houston texas when they filed their petition in and petitioners owned percent of the stock of insurmark inc a corporation which sells annuities to insurance and financial agents petitioner was the president and chief_executive_officer of insurmark inc in and and is currently its president b the permanent seat license on date petitioner submitted an application to the harris county-houston sports authority for a permanent seat license under which petitioner had the right to buy six season tickets for all home games of the houston texans football team1 to be played in the new football stadium now called reliant stadium that was then under construction in houston texas petitioner listed his home address and social_security_number on the application insurmark paid dollar_figure with the application but did not deduct this payment on its corporate_income_tax return on date petitioner signed a harris county stadium permanent seat license agreement under which the permanent seat license fee was payable in three installments of dollar_figure totaling dollar_figure petitioner signed the agreement as president but did not specify the entity of which he was president petitioner had the exclusive right to use the seat license he could not transfer the license before the end of date without the consent of the harris county-houston sports authority other than to an immediate_family member petitioner indicated in the agreement that he was not acquiring the license as an investment and that he intended to use the license himself and not to distribute it or season tickets to others insurmark also paid dollar_figure for the permanent seat license in the year ending date and dollar_figure in the year ending date for a total of dollar_figure by the end of the houston texans are a member of the national football league nfl the houston texans football team played its first regular season home game at reliant stadium on date on date after the petition was filed in this case petitioner asked the harris county-houston sports authority to transfer his permanent seat license to insurmark c petitioners’ returns and respondent’s determination petitioners filed federal_income_tax returns for and respondent determined that petitioners had unreported income of dollar_figure for and dollar_figure for in the form of constructive dividends from insurmark for its payment of their personal expenses discussion petitioners contend that insurmark’s purchase of the permanent seat license was not a constructive_dividend to them in they contend that the license conferred no benefit on them and thus they received no constructive_dividend in because the houston texans football team and reliant stadium did not exist in petitioners point out that insurmark did not deduct its dollar_figure payment for the permanent seat license in and contend that a property right for which their corporation claimed no deduction and which can be used only in the future does not result in a constructive_dividend to them in we need not decide whether the burden_of_proof shifts to respondent under sec_7491 because the facts are not in dispute and the issue is one of law see sec_7491 we disagree a shareholder receives a constructive_dividend to the extent of the corporation’s earnings_and_profits if the corporation pays a personal_expense of its shareholder or the shareholder uses corporate property for a personal purpose sec_301 sec_316 85_tc_332 60_tc_728 if the earnings_and_profits requirement is met a payment is a constructive_dividend if the corporation has conferred an economic benefit on the shareholder without expectation of repayment 418_f2d_589 5th cir 89_tc_1280 petitioners economically benefited from insurmark’s payment of the seat license fee in because they acquired without cost to themselves the permanent seat license the fact that the football team and the stadium did not exist in did not prevent the seat license from conferring an economic benefit on petitioners ie the right to buy season tickets when the houston texans began playing football games petitioner not insurmark had the exclusive right to use the seat license the permanent seat license agreement was between the harris county-houston sports authority and petitioner he could not transfer the license other than to an petitioners do not contend that insurmark’s earnings_and_profits were less than the amount of constructive dividends respondent determined immediate_family member before the end of date without the consent of the harris county-houston sports authority in the license agreement petitioner agreed to use the license himself rather than to distribute it or the season tickets to others because petitioner held title to the seat license until insurmark did not benefit from the license in we conclude that insurmark’s dollar_figure payment in for the permanent seat license was a constructive_dividend to petitioners decision will be entered for respondent petitioners do not contend and we do not find that the primary benefit of the permanent seat license ran to insurmark rather than to them cf 115_tc_172
